IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


DEPARTMENT OF LABOR AND                    : No. 124 EAL 2017
INDUSTRY, UNINSURED EMPLOYERS              :
GUARANTY FUND                              :
                                           : Petition for Allowance of Appeal from
                                           : the Order of the Commonwealth Court
            v.                             :
                                           :
                                           :
WORKERS' COMPENSATION APPEAL               :
BOARD (LIN AND EASTERN TASTE)              :
                                           :
                                           :
PETITION OF: FU XIANG LIN                  :


                                      ORDER



PER CURIAM

      AND NOW, this 23rd day of August, 2017, the Petition for Allowance of Appeal is

GRANTED. The issue, as stated by petitioner is:



      (1) Whether the Commonwealth Court’s decision interpreting the language of the

      Construction Workplace Misclassification Act (CWMA) to mean that the CWMA

      only applies to circumstances where the putative employer’s industry or business

      is construction was in error?